COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


COMMUNITY MEMORIAL HEALTHCENTER
 AND THE VIRGINIA INSURANCE RECIPROCAL
                                                MEMORANDUM OPINION *
v.   Record No. 1654-98-2                            PER CURIAM
                                                  DECEMBER 8, 1998
PINKIE A. CRUTE


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Andrea L. Bailey; Crews & Hancock, on
           briefs), for appellants.
           (Gerald G. Lutkenhaus, on brief), for
           appellee.



     Community Memorial Healthcenter and its insurer (hereinafter

referred to as "employer") contend that the Workers' Compensation

Commission ("commission") erred in finding that Pinkie A. Crute's

("claimant") cervical disc injury was causally related to her

compensable November 20, 1995 injury by accident.     Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).

     In ruling that claimant's cervical disc injury was causally

related to her compensable injury by accident, the commission

found as follows:
          [I]t is significant that the claimant
          complained of radiating pain into the
          shoulder joint at the time of that first
          visit [in July 1996 to Dr. Sukri
          Vanichkachorn ("Dr. Van")]. Also, she
          testified to initial symptoms going up into
          her arm.
               . . . Dr. [Anthony] Velo made the
          affirmative statement that the claimant was
          being seen for injuries sustained at work and
          referred to the subject accident. He then
          referred to the neck complaints, the results
          of studies, and his treatment plan. Even if
          this is not interpreted to be a clear opinion
          on causation, a reasonable implication is
          that Dr. Velo related the neck complaints to
          the compensable accident.

           *      *       *      *      *      *     *

          [The claimant's] early symptoms were
          consistent with cervical involvement in that
          she experienced tingling and swelling going
          up her arm. Even though Dr. Van's initial
          medical record does not reference neck pain,
          it does refer to pain radiating up to the
          elbow and shoulder joint. When the foregoing
          symptoms are coupled with Dr. Velo's report
          of January 2, 1997, there is sufficient
          evidence to support the Deputy Commissioner's
          finding of causation between the neck injury
          and the compensable accident.


     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."
Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401




                               - 2 -
S.E.2d 213, 215 (1991).   "The testimony of a claimant may also be

considered in determining causation, especially where the medical

testimony is inconclusive."   Dollar General Store v. Cridlin, 22

Va. App. 171, 176, 468 S.E.2d 152, 154 (1996).

     Based upon the medical records of Drs. Vanichkachorn and

Velo, coupled with claimant's testimony that she had tingling and

swelling going from her fingers to her elbow beginning on July

20, 1995 after the compensable accident, the commission, as fact

finder, could reasonably infer that claimant's cervical disc

injury was causally related to her compensable injury by

accident.   "Where reasonable inferences may be drawn from the

evidence in support of the commission's factual findings, they

will not be disturbed by this Court on appeal."   Hawks v. Henrico

County Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                               - 3 -